Exhibit 10.1
AGREEMENT AND PLAN OF MERGER
     AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of February 11,
2011, by and among NATIONAL PROPERTY INVESTORS III, a California limited
partnership (“NPI”), NATIONAL PROPERTY INVESTORS III, LP, a Delaware limited
partnership (“New NPI”), AIMCO NPI III MERGER SUB LLC, a Delaware limited
liability company (the “Aimco Subsidiary”), and AIMCO PROPERTIES, L.P., a
Delaware limited partnership (“Aimco OP”).
     WHEREAS, NPI Equity Investments, Inc., the managing general partner of NPI
and New NPI (“NPI Equity”), has determined that the merger of NPI with and into
New NPI, with New NPI as the surviving entity, and the subsequent merger of the
Aimco Subsidiary with and into New NPI, with New NPI as the surviving entity, in
each case, on the terms set forth herein, are advisable and in the best
interests of NPI and New NPI and their respective partners; and
     WHEREAS, Aimco OP is the sole member of the Aimco Subsidiary and the sole
limited partner of New NPI; and
     WHEREAS the Board of Directors of AIMCO-GP, Inc., the general partner of
Aimco OP (“AIMCO-GP”), has determined that the merger of NPI with and into New
NPI, with New NPI as the surviving entity, and the subsequent merger of the
Aimco Subsidiary with and into New NPI, with New AP NPI as the surviving entity,
in each case, on the terms as set forth herein, are advisable and in the best
interests of Aimco OP and its partners, and the Aimco Subsidiary; and
     WHEREAS, a majority in interest of the limited partners of each of NPI and
New NPI have approved this Agreement and the transactions contemplated hereby;
and
     WHEREAS, the parties desire to enter into this Agreement to evidence the
terms, provisions, representations, warranties, covenants and conditions upon
which the Mergers (as defined below) will be consummated.
     NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, and for other good and valuable consideration, the adequacy,
sufficiency, and receipt of which are hereby acknowledged, the parties hereby
agree as follows:
          SECTION 1. The First Merger. Subject to the terms and conditions set
forth herein, NPI shall be merged with and into New NPI (the “First Merger”),
with New NPI as the surviving entity (the “First Surviving Entity”). As soon as
practicable after all of the conditions to the First Merger set forth herein
have been satisfied, (i) NPI and New NPI shall execute a certificate of merger
and cause such certificate to be filed with the Secretary of State of the State
of California and (ii) New NPI shall execute a certificate of merger and cause
such certificate to be filed with the Secretary of State of the State of
Delaware. The First Merger shall become effective upon the filing of such
certificates (the “First Effective Time”). At the First Effective Time, the
First Merger shall have the effect provided by applicable law and this
Agreement, including, but not limited to, the following consequences:
          (a) Certificate of Limited Partnership. The certificate of limited
partnership of New NPI in effect immediately prior to the First Effective Time
shall be the certificate of limited partnership of the First Surviving Entity
unless and until subsequently amended.
          (b) Partnership Agreement. The partnership agreement of NPI in effect
immediately prior to the First Effective Time, as amended as set forth on
Exhibit A hereto, shall be the partnership agreement of the First Surviving
Entity unless and until subsequently amended. The general partners and each
limited partner of the First Surviving Entity shall have the rights under, be
bound by and be subject to the terms and conditions of, such partnership
agreement.

 



--------------------------------------------------------------------------------



 



          (c) General Partner. NPI Equity shall be the managing general partner
of the First Surviving Entity.
          (d) Conversion of Equity Interests.
          (i) Interests in NPI. Each general partnership interest of NPI
outstanding immediately prior to the First Effective Time and held by a general
partner shall be converted into an equivalent general partnership interest in
the First Surviving Entity (each new general partnership interest, a “New NPI GP
Interest”). Each unit of limited partnership interest of NPI outstanding
immediately prior to the First Effective Time shall be converted into an
equivalent unit of limited partnership interest in the First Surviving Entity (a
“New NPI Unit”).
          (ii) Interests in New NPI. The interest of each partner in New NPI
immediately prior to the First Effective Time shall be cancelled.
          SECTION 2. The Second Merger. Subject to the terms and conditions set
forth herein, immediately following the First Effective Time, the Aimco
Subsidiary shall be merged with and into New NPI (the “Second Merger” and,
together with the First Merger, the “Mergers”), with New NPI as the surviving
entity (the “Second Surviving Entity”). As soon as practicable after all of the
conditions to the Second Merger set forth herein have been satisfied, New NPI
shall cause to be filed a certificate of merger with respect to the Second
Merger with the Secretary of State of the State of Delaware. The Second Merger
shall become effective upon the filing of such certificate (the “Second
Effective Time”). At the Second Effective Time, the Second Merger shall have the
effect provided by applicable law and this Agreement, including, but not limited
to, the following consequences:
     (a) Certificate of Limited Partnership. The certificate of limited
partnership of New NPI in effect immediately prior to the Second Effective Time
shall be the certificate of limited partnership of the Second Surviving Entity
unless and until subsequently amended.
     (b) Partnership Agreement. The partnership agreement of New NPI in effect
immediately prior to the Second Effective Time shall be the partnership
agreement of the Second Surviving Entity (the “Partnership Agreement”) unless
and until subsequently amended. The general partners and each limited partner of
the Second Surviving Entity shall have the rights under, be bound by and be
subject to the terms and conditions of, the Partnership Agreement.
     (c) General Partners. NPI Equity shall be the managing general partner of
the Second Surviving Entity.
     (d) Treatment of Limited Partners Interests in New NPI.
          (i) In connection with the Second Merger and in accordance with the
procedures set forth in Section 2(d)(iii) hereto, each New NPI Unit outstanding
immediately prior to the Second Effective Time, except New NPI Units held by
limited partners who have perfected their appraisal rights pursuant to Exhibit B
hereto, shall be converted into the right to receive, at the election of the
holder thereof, either (x) $57.24 in cash (the “Cash Consideration”) or (y) a
number of partnership common units (“OP Units”) of Aimco OP calculated by
dividing $57.24 by the average closing price of Apartment Investment and
Management Company common stock, as reported on the NYSE, over the ten
consecutive trading days ending on the second trading day immediately prior to
the date of the Second Effective Time (the “OP Unit Consideration”, and,
together with the Cash Consideration, the “Merger Consideration”).
          (ii) Notwithstanding Section 2(d)(i), if Aimco OP determines that the
law of the state or other jurisdiction in which a holder of New NPI Units
resides would prohibit the issuance of OP Units in that state or jurisdiction,
or that the registration in that state or other jurisdiction would be
prohibitively costly (each such state or jurisdiction, a “Specified

2



--------------------------------------------------------------------------------



 



Jurisdiction”), then such holder will only be entitled to receive the Cash
Consideration for each New NPI Unit.
          (iii) Aimco OP shall prepare a form of election (the “Election Form”)
describing the Second Merger, pursuant to which each holder of New NPI Units
will have the right to elect to receive either the Cash Consideration or the OP
Unit Consideration (subject to Section 2(d)(ii)). Aimco OP shall mail or cause
to be mailed an Election Form to each holder of New NPI Units, together with any
other materials that Aimco OP determines to be necessary or prudent, no later
than ten (10) days after the Second Effective Time. An election to receive the
Cash Consideration or the OP Unit Consideration shall be effective only if a
properly executed Election Form is received by Aimco OP or its designees prior
to 5:00 p.m., New York time on the day that is thirty (30) days after the
mailing of such Election Form by Aimco OP. If a holder New NPI Units fails to
return a duly completed Election Form within the time period specified in the
Election Form, such holder shall be deemed to have elected to receive the Cash
Consideration. In addition, each holder of New NPI Units that resides in a
Specified Jurisdiction will be deemed to have elected the Cash Consideration.
NPI, New NPI, the Aimco Subsidiary and Aimco OP agree that holders of New NPI
Units shall have the right to revoke any election made in connection with the
Second Merger at any time prior to the expiration of the time period stated in
the Election Form. Aimco OP and NPI Equity, by mutual agreement, shall have the
right to make rules, not inconsistent with the terms of this Agreement,
governing the validity of Election Forms and the issuance and delivery of the
Merger Consideration, as applicable.
     (e) Treatment of General Partners’ Interests. Each New NPI GP Interest
outstanding immediately prior to consummation of the Second Merger shall remain
outstanding and unchanged, with all of the rights set forth in the Partnership
Agreement.
     (f) Treatment of Interests in the Aimco Subsidiary. The entire membership
interest in the Aimco Subsidiary immediately prior to the Second Effective Time
shall be converted into one thousand (1,000) New NPI Units of the Second
Surviving Entity.
          SECTION 3. Appraisal Rights. In connection with the First Merger, none
of the partners in NPI or New NPI will have any dissenters’ appraisal rights. In
connection with the Second Merger, the holders of New NPI Units immediately
prior to the Second Merger shall have the appraisal rights set forth in
Exhibit B hereto.
          SECTION 4. Covenants. Aimco OP agrees to pay for, or reimburse NPI and
New NPI for, all expenses incurred by NPI and New NPI in connection with the
Mergers and the transactions contemplated hereby. Aimco OP agrees to pay cash or
issue and deliver OP Units to the former holders of New NPI Units, in accordance
with Section 2(d) of this Agreement.
          SECTION 5. Conditions to the Mergers. Notwithstanding any provisions
of this Agreement to the contrary, none of the parties hereto shall be required
to consummate the transactions contemplated hereby if any third-party consent,
authorization or approval that any of the parties hereto deem necessary or
desirable in connection with this Agreement, or the consummation of the
transactions contemplated hereby, has not been obtained or received.
          SECTION 6. Tax Treatment.
     (a) First Merger. The parties hereto acknowledge and agree that for federal
income tax purposes, the First Merger will be treated as follows:
          (i) NPI will be deemed to have obtained as a result of the First
Merger an initial capital account balance in the First Surviving Entity
reflecting the tax bases of the assets so treated as contributed by NPI to the
First Surviving Entity.

3



--------------------------------------------------------------------------------



 



          (ii) Each partner in the First Surviving Entity will have an initial
capital account balance in the First Surviving Entity equal to its proportionate
share of such initial capital account balance so deemed obtained by NPI.
          (iii) In accordance with the foregoing, the respective initial capital
account balances of the general partners and limited partners of the First
Surviving Entity immediately following the First Effective Time shall be the
same as those of the general partners and the limited partners of NPI
immediately prior to the First Effective Time.
          (iv) The First Merger should not be treated as a realization event
and, in accordance with the foregoing, the First Surviving Entity shall be
treated as the continuation of NPI for federal income tax purposes.
     (b) Second Merger. The parties hereto intend and agree that, for Federal
income tax purposes, (i) any payment of cash for New NPI Units shall be treated
as a sale of such New NPI Units by such holder and a purchase of such New NPI
Units by Aimco OP for the cash so paid under the terms of this Agreement in
accordance with the guidelines set forth in Treas. Reg. Sections 1.708-1(c)(3)
and 1.708-1(c)(4), and (ii) each such holder of New NPI Units who accepts cash
explicitly agrees and consents to such treatment. Furthermore, the parties
hereto intend and agree that, for Federal income tax purposes, (i) any exchange
of New NPI Units for OP Units under the terms of this Agreement shall be treated
in accordance with Sections 721 and 731 of the Internal Revenue Code of 1986, as
amended, and (ii) each such holder of New NPI Units who accepts OP Units
explicitly agrees and consents to such treatment. Any cash and/or OP Units to
which a holder of New NPI Units is entitled pursuant to this Agreement shall be
paid only after the receipt of a consent from such holder that, for Federal
income tax purposes, the receipt of cash and/or OP Units shall be treated as
described in this Section 6(b).
     SECTION 7. Further Assurances.
     (a) From time to time, as and when required by the First Surviving Entity
or by its successors and assigns, there shall be executed and delivered on
behalf of NPI such deeds and other instruments, and there shall be taken or
caused to be taken by NPI all such further actions, as shall be appropriate or
necessary in order to vest, perfect or confirm, of record or otherwise, in the
First Surviving Entity the title to and possession of all property, interests,
assets, rights, privileges, immunities, powers, franchises and authority of NPI,
and otherwise to carry out the purposes of this Agreement, and the officers and
directors of NPI Equity are fully authorized in the name and on behalf NPI or
otherwise to take any and all such action and to execute and deliver any and all
such deeds and other instruments.
     (b) From time to time, as and when required by the Second Surviving Entity
or by its successors and assigns, there shall be executed and delivered on
behalf of the Aimco Subsidiary such deeds and other instruments, and there shall
be taken or caused to be taken by the Aimco Subsidiary all such further actions,
as shall be appropriate or necessary in order to vest, perfect or confirm, of
record or otherwise, in the Second Surviving Entity title to and possession of
all property, interests, assets, rights, privileges, immunities, powers,
franchises and authority of the Aimco Subsidiary, and otherwise to carry out the
purposes of this Agreement, and the officers and directors of NPI Equity are
fully authorized in the name and on behalf of Aimco Subsidiary or otherwise to
take any and all such action and to execute and deliver any and all such deeds
and other instruments.
          SECTION 8. Amendment. Subject to applicable law, this Agreement may be
amended, modified or supplemented by written agreement of the parties hereto at
any time prior to the consummation of the Mergers with respect to any of the
terms contained herein.
          SECTION 9. Abandonment. At any time prior to consummation of the
Mergers, this Agreement may be terminated and the Mergers may be abandoned
without liability to any party hereto

4



--------------------------------------------------------------------------------



 



by any of the Aimco Subsidiary, Aimco OP, NPI or New NPI, in each case, acting
in its sole discretion and for any reason or for no reason, notwithstanding
approval of this Agreement by any of the members of the Aimco Subsidiary, the
partners of NPI or the general partner of Aimco OP.
          SECTION 10. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to the conflict of law provisions thereof.
          SECTION 11. No Third-Party Beneficiaries. No provision of this
Agreement is intended to confer upon any person, entity, or organization other
than the parties hereto any rights or remedies hereunder, other than the
appraisal rights given to holders of New NPI Units pursuant to Section 3.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

            NATIONAL PROPERTY INVESTORS III
      By:   NPI Equity Investments, Inc.,         its Managing General Partner 
         

  By:   /s/ Derek S. McCandless        Name:   Derek S. McCandless       
Title:   Senior Vice President and
Assistant General Counsel   

            NATIONAL PROPERTY INVESTORS III, LP
      By:   NPI Equity Investments, Inc.,         its Managing General Partner 
 

        By:   /s/ Derek S. McCandless        Name:   Derek S. McCandless       
Title:   Senior Vice President and
Assistant General Counsel   

            AIMCO NPI III MERGER SUB LLC
      By:   AIMCO Properties, L.P.,         its Sole Member   

        By:   AIMCO-GP, Inc.,         its General Partner   

        By:   /s/ Derek S. McCandless        Name:   Derek S. McCandless      
Title:   Senior Vice President and
Assistant General Counsel  

            AIMCO PROPERTIES, L.P.
      By:   AIMCO-GP, Inc.,         its General Partner     

  By:   /s/ Derek S. McCandless        Name:   Derek S. McCandless      
Title:   Senior Vice President and
Assistant General Counsel    

[Signature Page — Merger Agreement of NPI III]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SECOND AMENDMENT
TO
PARTNERSHIP AGREEMENT
OF
NATIONAL PROPERTY INVESTORS III
               This SECOND AMENDMENT TO THE PARTNERSHIP AGREEMENT OF NATIONAL
PROPERTY INVESTORS III (this “Amendment”) is entered into as of February 11,
2011 by and among NPI Equity Investments, Inc., a Florida corporation, in its
capacity as managing general partner (the “Managing General Partner”), and each
of the Limited Partners. All capitalized terms used in this Amendment but not
otherwise defined herein shall have the respective meanings given to them in the
Partnership Agreement (as defined below).
Recitals
               WHEREAS, National Property Investors III, a California limited
partnership (the “Partnership”), is governed pursuant to the terms of that
certain Partnership Agreement, dated as of February 1, 1979, as amended and
restated July 1, 1979 and as further amended to date (the “Partnership
Agreement”);
               WHEREAS, the Partnership and National Property Investors III, LP,
a Delaware limited partnership (the “Delaware Partnership”), are parties to an
Agreement and Plan of Merger, dated as of February 11, 2011 (the “Merger
Agreement”);
               WHEREAS, pursuant to the Merger Agreement, the Partnership will
be merged with and into the Delaware Partnership, with the Delaware Partnership
as the surviving entity (the “Merger”);
               WHEREAS, pursuant to the Merger Agreement, at the effective time
of the Merger, the Partnership Agreement, as further amended by this Amendment,
will become the partnership agreement of the Delaware Partnership; and
               WHEREAS, the Merger will be effected upon the approval or consent
of (i) the managing general partner of each of the Partnership and the Delaware
Partnership, and (ii) a majority in interest of the limited partners of each of
the Partnership and the Delaware Partnership.
               NOW, THEREFORE, in consideration of the premises, the agreement
of the parties herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, the
parties hereby agree as follows:

1.   Amendments to the Partnership Agreement. At the effective time of the
Merger, the Partnership Agreement shall be amended as follows:

  (a)   In the first paragraph of the Partnership Agreement, the following words
are deleted: “pursuant to the Uniform Limited Partnership Act of the State of
California.”

 



--------------------------------------------------------------------------------



 



  (b)   All other references therein to the Uniform Limited Partnership Act of
the State of California or to the Uniform Limited Partnership Act of California
shall be deemed to refer to the Delaware Revised Uniform Limited Partnership
Act.     (c)   Section 1 of the Partnership Agreement is hereby amended and
restated to read in its entirety as follows:         “1.1 The name of the
Partnership is National Property Investors III, LP, and its principal place of
business is 55 Beattie Place, P.O. Box 1089, Greenville, South Carolina 29602
and thereafter such other place or places as the Managing General Partner may
from time to time determine.

       1.2 National Property Investors III was originally formed as a limited
partnership (the “California Partnership”) pursuant to the provisions of the
California Uniform Limited Partnership Act, upon the terms and conditions set
forth in an agreement made as of February 1, 1979. Pursuant to an Agreement and
Plan of Merger, dated as of February 11, 2011, by and between the California
Partnership and National Property Investors III, LP, a Delaware limited
partnership (the “Delaware Partnership”), the California Partnership was merged
with and into the Delaware Partnership, with the Delaware Partnership as the
surviving entity (the “Surviving Entity”) in the merger (the “Merger”). At the
effective time of the Merger (the “Effective Time”), the Merger had the effect
provided by applicable law, and the following consequences: (a) the certificate
of limited partnership of the Delaware Partnership in effect immediately prior
to the Effective Time became the certificate of limited partnership of the
Surviving Entity; (b) the partnership agreement of the California Partnership in
effect immediately prior to the Effective Time, as amended as set forth on Annex
A to the Merger Agreement, became the partnership agreement of the Surviving
Entity (as so amended, the “Partnership Agreement”); (c) NPI Equity Investments,
Inc., a Florida corporation, remained as sole Managing General Partner of the
Surviving Entity, and its interest in the California Partnership immediately
prior to the Effective Time was converted into an equivalent interest in the
Surviving Entity; (d) the interest of the general partner in the Delaware
Partnership immediately prior to the Effective Time was cancelled; (e) each
limited partner in the California Partnership became a limited partner in the
Surviving Entity, with an interest in the Surviving Entity equivalent to the
interest such limited partner had in the California Partnership immediately
prior to the Effective Time; (f) the interest of each limited partner in the
Delaware Partnership immediately prior to the Effective Time was cancelled.
References herein to the “Partnership” are to the California Partnership prior
to the Merger and to the Delaware Partnership, as the Surviving Entity in the
Merger, from and after the Effective Time.”

    (d)   Section 2.1.15 of the Partnership Agreement is hereby amended and
restated to read in its entirety as follows:         “2.1.15 “General Partner”
shall refer to NPI Equity Investments, Inc., a Florida corporation, or to any
other person or entity who succeeds it in such capacity.”     (e)  
Section 2.1.22 of the Partnership Agreement is hereby amended and restated to
read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



      “2.1.22 “Managing General Partner” shall refer to NPI Equity Investments,
Inc., or to any other person or entity who succeeds in such capacity.”     (f)  
Section 2.1.32 of the Partnership Agreement is hereby amended to delete such
section in its entirety.     (g)   Section 16.5 of the Partnership Agreement is
hereby amended by deleting the last sentence thereof.     (h)   Section 20.1.1
of the Partnership Agreement is hereby amended by deleting everything after the
word “foregoing.”     (i)   Section 22.7 of the Partnership Agreement is hereby
amended and restated to read in its entirety as follows:

      “The name and address of the General Partner and the Managing General
Partner is:

NPI Equity Investments, Inc.
4582 S. Ulster St., Suite 1100
Denver, CO 80237”

  (j)   Section 22.9 of the Partnership Agreement is hereby amended and restated
to read in its entirety as follows:         “22.9 Notwithstanding the place
where this Agreement may be executed by any of the parties hereto, the parties
expressly agree that all the terms and provisions of hereof shall be construed
under the laws of the State of Delaware and that the Delaware Revised Uniform
Limited Partnership Act as now adopted or as may be hereafter amended shall
govern the partnership aspects of this Agreement.”

2.   Miscellaneous.

  (a)   Effect of Amendment. In the event of any inconsistency between the terms
of the Partnership Agreement and the terms of this Amendment, the terms of this
Amendment shall prevail. In the event of any conflict of apparent conflict
between any of the provisions of the Partnership Agreement as amended by this
Amendment, such conflicting provisions shall be reconciled and construed to give
effect to the terms and intent of this Amendment.     (b)   Ratification. Except
as otherwise expressly modified hereby, the Partnership Agreement shall remain
in full force and effect, and all of the terms and provisions of the Partnership
Agreement, as herein modified, are hereby ratified and reaffirmed.

 



--------------------------------------------------------------------------------



 



  (c)   Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first set forth above.

            The Managing General Partner:

NPI EQUITY INVESTMENTS, INC.,
a Florida corporation
      By:   /s/ Derek S. McCandless        Name:   Derek S. McCandless       
Title:   Senior Vice President and
Assistant General Counsel        The Limited Partners:
      By:   NPI Equity Investments, Inc.,         attorney-in-fact           
By:   /s/ Derek S. McCandless        Name:   Derek S. McCandless        Title:  
Senior Vice President and
Assistant General Counsel   

[Signature Page — Second Amendment to Partnership Agreement of NPI III]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Appraisal Rights of Limited Partners
     Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Agreement and Plan of Merger, dated as of
February 11, 2011 (the “Merger Agreement”), by and among National Property
Investors III, a California limited partnership (“NPI”), National Property
Investors III, LP, a Delaware limited partnership (“New NPI”), AIMCO NPI III
Merger Sub LLC, a Delaware limited liability company (the “Aimco Subsidiary”),
and AIMCO Properties, L.P., a Delaware limited partnership (“Aimco OP”). In
connection with the Second Merger, limited partners of New NPI shall have the
following appraisal rights:
     (a) Any limited partner who holds New NPI Units on the effective date of
the Second Merger who has not consented to the Second Merger (the “Nonconsenting
Limited Partners”) and who has otherwise complied with paragraph (b) hereof
shall be entitled to an appraisal by arbitration of the fair value of the
Nonconsenting Limited Partner’s New NPI Units. This arbitration shall be
conducted in Denver, Colorado, in accordance with the Commercial Arbitration
Rules of the American Arbitration Association by a panel of three arbitrators
selected by Aimco OP. Any arbitration award shall be appealable in the Federal
District Court located in Denver, Colorado.
     (b) Within 10 days after the effective date of the Second Merger, Aimco OP
shall notify each of the Nonconsenting Limited Partners of the consummation of
the Second Merger, the effective date of the Second Merger and that appraisal
rights are available for any or all New NPI Units held by Nonconsenting Limited
Partners, and shall include in such notice a copy of this Exhibit. Such notice
shall include an Election Form pursuant to which Nonconsenting Limited Partners
may elect an appraisal by arbitration of the fair value of their New NPI Units
pursuant to paragraph (a) hereof. Any limited partner who holds New NPI Units on
the effective date of the Second Merger and who has not consented to the Second
Merger shall be entitled to receive such notice and may, within 30 days after
the date of mailing of such notice (such 30th day being the “Election
Deadline”), demand from Aimco OP the appraisal of his or her New NPI Units by
making the appropriate election in the Election Form in accordance with the
instructions thereto. Each completed Election Form must be delivered to the
address, and within the time period, specified in the instructions to the
Election Form. If a Nonconsenting Limited Partner fails to properly complete an
Election Form or return it to the correct address within the specified time
period, such Nonconsenting Limited Partner shall be deemed to have elected not
to seek an appraisal of his or her New NPI Units, and will be deemed to have
elected the Cash Consideration.
     (c) At any time prior to the Election Deadline, any Nonconsenting Limited
Partner who has made a demand for appraisal of his or her New NPI Units shall
have the right to withdraw his or her demand for appraisal and to accept the
Cash Consideration payable pursuant to the Merger Agreement. Nonconsenting
Limited Partners who wish to withdraw their demands must do so in writing
delivered to AIMCO Properties, L.P., c/o Eagle Rock Proxy Advisors, LLC, by mail
at 12 Commerce Drive, Cranford, New Jersey, 07016, or by fax at (908) 497-2349.
At any time prior to 20 days after the Election Deadline, any Nonconsenting
Limited Partner who has complied with the requirements of subsections (a) and
(b) hereof, upon written request, shall be entitled to receive from Aimco OP a
statement setting forth the aggregate number of New NPI Units with respect to
which Nonconsenting Limited Partners have made demands for appraisal and the
aggregate number of holders of such New NPI Units. Such written statement shall
be mailed to the Nonconsenting Limited Partner within 10 days after such
Nonconsenting Limited Partner’s written request for such a statement is received
by Aimco OP or within 20 days after the Election Deadline, whichever is later.
     (d) Upon the submission of any such demand by a Nonconsenting Limited
Partner, Aimco OP shall, within 40 days after the Election Deadline, submit to
the arbitration panel a duly verified list containing the names and addresses of
all Nonconsenting Limited Partners who have demanded payment for their New NPI
Units and with whom agreements as to the value of their New NPI Units have not
been reached with Aimco OP. The arbitration panel shall give notice of the time
and place fixed for the hearing

 



--------------------------------------------------------------------------------



 



of such demand by registered or certified mail to Aimco OP and to the
Nonconsenting Limited Partners shown on the list at the addresses therein
stated. The forms of the notices shall be approved by the panel, and the costs
thereof shall be borne by Aimco OP.
     (e) At the hearing on such demand, the panel shall determine the
Nonconsenting Limited Partners who have become entitled to appraisal rights
hereunder.
     (f) After determining the Nonconsenting Limited Partners entitled to an
appraisal, the panel shall appraise the New NPI Units, determining their fair
value exclusive of any element of value arising from the accomplishment or
expectation of the Second Merger, together with interest, if any, to be paid
upon the amount determined to be the fair value. In determining such fair value,
the panel shall take into account all relevant factors. Unless the panel in its
discretion determines otherwise for good cause shown, interest from the
effective date of the Second Merger through the date of payment of the judgment
shall be compounded quarterly and shall accrue at 5% over the Federal Reserve
discount rate (including any surcharge), as established from time to time during
the period between the effective date of the Second Merger and the date of
payment of the judgment. Upon application by Aimco OP or by any Nonconsenting
Limited Partner entitled to participate in the appraisal proceeding, the panel
may, in its discretion, proceed with the appraisal prior to the final
determination of the Nonconsenting Limited Partners entitled to an appraisal.
Any Nonconsenting Limited Partner whose name appears on the list submitted by
Aimco OP pursuant to paragraph (d) hereof may participate fully in all
proceedings until it is finally determined that such Nonconsenting Limited
Partner is not entitled to appraisal rights hereunder.
     (g) The panel shall direct the payment of the fair value of the New NPI
Units, together with interest, if any, by Aimco OP to the Nonconsenting Limited
Partners entitled thereto. Payment shall be so made to each such Nonconsenting
Limited Partner upon the receipt by Aimco OP of the written consent from such
Nonconsenting Limited Partner that, for federal income tax purposes, the
issuance of cash for the New NPI Units shall be treated as a sale of the New NPI
Units by the owner and a purchase of such New NPI Units by Aimco OP for the cash
consideration so paid under the terms of the Merger Agreement in accordance with
the guidelines set forth in Treas. Reg. Sections 1.708-1(c)(3) and
1.708-1(c)(4).
     (h) The costs of the proceeding may be determined by the panel and taxed
upon the parties as the panel deems equitable in the circumstances. Upon
application of a Nonconsenting Limited Partner, the panel may order all or a
portion of the expenses incurred by any Nonconsenting Limited Partner in
connection with the appraisal proceeding, including, without limitation,
reasonable attorney’s fees and the fees and expenses of experts, to be charged
pro rata against the value of all the interests entitled to an appraisal.
     (i) From and after the effective date of the Second Merger, no
Nonconsenting Limited Partner who has demanded appraisal rights as provided in
paragraph (b) hereof shall be entitled to vote such New NPI Units for any
purpose or to receive payment of distributions on such interests (except
distributions payable as of a record date prior to the effective date of the
Second Merger); provided, however, that if such Nonconsenting Limited Partner
shall deliver to AIMCO Properties, L.P., c/o Eagle Rock Proxy Advisors, LLC, by
mail at 12 Commerce Drive, Cranford, New Jersey, 07016, or by fax at
(908) 497-2349, a written withdrawal of such Nonconsenting Limited Partner’s
demand for an appraisal and an acceptance of the Cash Consideration payable
pursuant to the Merger Agreement, either as provided in paragraph (c) hereof or
thereafter with the written approval of Aimco OP, then the right of such
Nonconsenting Limited Partner to an appraisal shall cease. Notwithstanding the
foregoing, no appraisal proceeding before the panel shall be dismissed as to any
Nonconsenting Limited Partner without the approval of the panel, and such
approval may be conditioned upon such terms as the panel deems just.

 